IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 00-60117
                            Summary Calendar
                         _____________________

MICHAEL D. STRICKLAND,

                                                 Plaintiff-Appellant,

                                versus

RICHARD DANZIG, Secretary of
the Navy; DANIEL T. OLIVER,
Vice Admiral, Chief of Personnel;
RICHARD LOTH, Commander,
Commanding Officer, Special Boat
Unit Twenty-Two, LCDR;
R. E. MILLER, Officer in Charge,
Personnel Support Detachment Gulfport,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                 Southern District of Mississippi
                      USDC No. 1:99-CV-242-GR
_________________________________________________________________
                          October 9, 2000

Before JOLLY, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

     Richard D. Strickland appeals the district court’s summary

judgment dismissal of a complaint challenging his administrative

discharge from the Navy. Strickland was administratively processed

and discharged as the result of a plea of nolo contendere in


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
civilian court to indecent exposure. On appeal, he argues that the

Navy failed to follow its own regulations and it violated his

constitutional    right    to    due       process    during      the   discharge

proceedings.    He also argues that the district court erred when it

denied his request for a permanent injunction.

     Strickland has failed to exhaust his administrative remedy

before the Board for Correction of Naval Records.                  See 10 U.S.C.

§ 1552; Woodard v. Marsh, 658 F.2d 989, 992 (5th Cir. 1981); Von

Hoffburg v. Alexander, 615 F.2d 633, 637-38 (5th Cir. 1980); Mindes

v. Seaman, 453 F.2d 197, 201 (5th Cir. 1971).                  Accordingly, his

appeal and complaint are dismissed for lack of jurisdiction.                  See

Hodges   v.    Callaway,   499   F.2d       417,     421   (5th     Cir.   1974).

Strickland’s appeal of the district court’s denial of his request

for a permanent injunction is moot.           He complained that if he were

discharged it would cause irreparable damage to his career in the

Navy.    Strickland already has been discharged from the service.

Thus, the harm he sought to prevent already has occurred, and the

injunctive remedy is moot.       See McClelland v. Gronwaldt, 155 F.3d

507, 514 (5th Cir. 1998).

                                                            APPEAL DISMISSED.




                                       2